



















AMENDMENT No.2


to the


AIRBUS A320 FAMILY PURCHASE AGREEMENT


Dated as of March 18, 2013


between


Airbus S.A.S.




and




Hawaiian Airlines, Inc.







HAL - A320 Family - Amendment No.2    Page 1 / 5
CT1242023 - December 2014


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



This amendment No.2 (the “Amendment No.2”) is made on the 17th day of December
2014,




BETWEEN




Airbus S.A.S., a société par actions simplifiée, created and existing under
French law having its registered office at 1 Rond‑Point Maurice Bellonte, 31707
Blagnac-Cedex, France and registered with the Toulouse Registre du Commerce
under number RCS Toulouse 383 474 814


(hereinafter referred to as the "Seller"), on the one part,




AND




Hawaiian Airlines, Inc., a corporation, organized and existing under the laws of
the State of Delaware, United States of America, having its principal corporate
offices located at 3375 Koapaka Street, Suite G-350, Honolulu, Hawaii, 96819,
United States of America


(hereinafter referred to as the “Buyer”), on the other part,




Each individually being hereinafter referred to as a “Party” and collectively as
the “Parties”.




Whereas, the Buyer and the Seller have entered into an A320 Family purchase
agreement, reference CT1242023, dated as of March 18, 2013 including all
exhibits, appendices, letter agreements and amendments thereto (collectively the
“Agreement”), which covers the sale by the Seller and the purchase by the Buyer
of A321-200 aircraft.


Whereas, the Buyer and the Seller now wish to amend certain terms of the
Agreement as set forth herein.




NOW IT IS HEREBY AGREED AS FOLLOWS.





HAL - A320 Family - Amendment No.2    Page 2 / 5
CT1242023 - December 2014


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



0.
DEFINITIONS



Capitalized terms used herein and not otherwise expressly defined in this
Amendment No.2 shall have the meanings assigned thereto in the Agreement.


The term “Converted A350 Aircraft” is deleted from the Agreement.


The following term is added to Letter Agreement No.3 to the Agreement:


Converted A330neo Aircraft - as defined in Paragraph 4(c).


1.
ESCALATION



Clause 1.1 of Letter Agreement No.5 to the Agreement is hereby deleted in its
entirety and replaced with the following quoted text:


QUOTE


[**]


UNQUOTE


2.
[**]



QUOTE


[**]


(h)    [**]


UNQUOTE


3.
EXHIBITS



Exhibit C to the Agreement is deleted in its entirety and replaced with Appendix
1 hereto.


4.
[**]





5.
MISCELLANEOUS



5.1
The Parties hereby agree that the present Amendment No.2 shall enter into full
force and effect from the date mentioned above.



5.2
Except as otherwise provided by the terms and conditions hereof, this Amendment
No.2 contains the entire agreement of the Parties with respect to the subject
matter hereof and supersedes all other prior understandings, commitments,
agreements, representations and negotiations whatsoever, oral and written, and
may not be varied except by an




HAL - A320 Family - Amendment No.2    Page 3 / 5
CT1242023 - December 2014


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



instrument in writing of even date herewith or subsequent hereto executed by the
duly authorised representatives of both Parties.


5.3
In the event of any inconsistency between the terms and conditions of the
Agreement and those of the present Amendment No.2, the latter shall prevail to
the extent of such inconsistency, whereas the part not concerned by such
inconsistency shall remain in full force and effect.



5.4
This Amendment No.2 is subject to the confidentiality provisions set forth in
Clause 22.11 of the Agreement.



5.5
The Parties agree that this Amendment No.2, upon execution hereof, shall
constitute an integral and non-severable part of the Agreement and shall be
governed by all of its provisions, as such provisions have been specifically
amended pursuant to this Amendment No.2. Except as otherwise expressly modified
herein, all other terms and conditions of the Agreement shall continue to be in
full force and effect.



5.6
This Amendment No.2 may be executed by the Parties hereto in separate
counterparts, each of which when so signed and delivered will be an original,
but all such counterparts will together constitute but one and the same
instrument.



5.7
This Amendment No.2 shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to its conflicts of laws
provisions that would result in the application of the law of any other
jurisdiction. Each of the Seller and the Buyer hereby irrevocably submits itself
to the nonexclusive jurisdiction of the courts of the State of New York, New
York County, of the United States District Court for the Southern District of
New York, in either case located in the Borough of Manhattan, for the purposes
of any suit, action or other proceeding arising out of this Amendment No.2, the
subject matter hereof or any of the transactions contemplated hereby brought by
any party or parties hereto.



[Remainder of page intentionally left blank. Signature page follows.]





HAL - A320 Family - Amendment No.2    Page 4 / 5
CT1242023 - December 2014


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment No.2 was entered into the day and year first
above written.






Agreed and Accepted                     Agreed and Accepted
For and on behalf of                    For and on behalf of


Hawaiian Airlines, Inc.                Airbus S.A.S.










By: /s/ Mark B. Dunkerley                By: /s/ John J. Leahy    




Its: President and CEO                Its: Chief Operating Officer, Customers






Date:
____________________            Date:    __________________

                                        



HAL - A320 Family - Amendment No.2    Page 5 / 5
CT1242023 - December 2014


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

APPENDIX 1
EXHIBIT C







EXHIBIT C
SELLER SERVICE LIFE POLICY
ITEMS COVERED




1
The Items covered by the Service Life Policy pursuant to Clause 12.2 are those
Seller Items of primary and auxiliary structure described hereunder.





2
[**]








HAL - A320 Family - Amendment No. 2                                Exh. C - 1 of
1
CT1242023 - December 2014


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

